Citation Nr: 9919199	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-02 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The veteran had active duty service from October 1942 to 
September 1945.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  The Claim was subsequently transferred to the RO in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's claim has been 
obtained. 

2.  The veteran died from aspiration pneumonia; this was due 
to cerebral edema, with the underlying cause of death being 
glioblastoma multiforme.  According to the death certificate, 
other significant conditions contributing to death but not 
resulting in the underlying cause included peptic ulcer 
disease, hypertension, and chronic obstructive pulmonary 
disease.   

3.  The immediate and underlying causes of the veteran's 
death were not shown until many years after separation from 
service.

4.  Service connected disability did not cause or contribute 
substantially or materially to the veteran's death.

5.  The veteran did not die of a service-connected disability 
and was not found to have been totally and permanently 
disabled due to service connected disability at the time of 
his death to establish entitlement to Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35.


CONCLUSIONS OF LAW

1.  Service connected disability did not cause or contribute 
substantially or materially to the cause of death.  
38 U.S.C.A. §1110 (West 1991); 38 C.F.R. §§ 3.303, 3.312 
(1998).

2.  The criteria for entitlement to educational benefits 
pursuant to Title 38, United States Code, Chapter 35, have 
not been met.  38 U.S.C.A. § 3500 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  She has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with the claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

I.  Service connection for cause of death.

The evidence of record indicates that in June 1997, the 
veteran died at the Blountstown Health and Rehabilitation 
Center.  His death certificate indicates that the immediate 
cause of death was aspiration pneumonia; this was due to 
cerebral edema, with the underlying cause of death being 
glioblastoma multiforme.  The date of onset of these 
conditions was in 1997.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause included peptic ulcer disease, hypertension, and 
chronic obstructive pulmonary disease.   

The veteran's service medical records indicate that he was 
hospitalized for complaints of, among others, fainting 
spells, insomnia, anorexia, battle dreams, and noise 
sensitivity.  He was also seen for complaints of epigastric 
distress and vomiting.  It is noted that he had front-line 
combat service.  He was diagnosed with anxiety reaction and 
found to be totally disabled for further active duty service 
as a result of this.  While he did have epigastric symptoms 
in service, the service medical records do not show a 
diagnosis of peptic ulcer disease.  He was medically 
discharged in September 1945 due to his psychiatric 
disability.  He was subsequently awarded service connection 
for his psychiatric disorder; his claim for service 
connection for his stomach disorder was denied.

Post-service medical evidence of record include a statement 
from the veteran's physician, dated in June 1950, which 
indicates that the veteran had symptoms suggestive of gastric 
ulcer.  Report of a gastroesophageal series, dated in July 
1950, indicates that evidence of ulcer was not conclusive; 
however, if there had been an ulcer, there was no evidence at 
that time that the ulcer was active.  A note from a 
physician, dated in October 1965, states that the veteran was 
being treated for duodenal ulcer caused by nervous tension.  
Treatment records dated in the 1990's indicate that he 
continued to be treated for epigastric complaints.  

The post-service medical evidence of record also include 
private treatment records which show that in April 1997, the 
veteran was diagnosed with malignant glioblastoma multiforme.  
Other diagnosed illnesses included chronic obstructive 
pulmonary disease, history of hypertension, and a history of 
peptic ulcer disease and gastroesophageal reflux.  At that 
time, he was found to be at risk for aspiration pneumonia, 
and, as mentioned above, died as a result of this in June 
1997.  

A VA medical expert opinion, dated in April 1999, indicates 
that the expert reviewed the pertinent evidence of record and 
determined that the veteran's death was due to complications 
of a malignant brain tumor and that there was nothing in the 
medical evidence of record to implicate peptic ulcer disease 
in his death.  The expert commented that it was possible that 
the veteran's gastric symptoms in service represented early 
manifestations of chronic peptic ulcer disease.  However, 
with regards to the role of peptic ulcer disease in the 
veteran's death, the expert indicated that he found nothing 
in the medical record to correlate the two.  The veteran died 
from complications of a malignant brain tumor; peptic ulcer 
disease played no active role in his clinical deterioration 
or subsequent demise. 

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  The death of 
a veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 3.312.

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312. 

The Board has considered the evidence of record as well as 
the applicable laws and finds that service connection for the 
cause of the veteran's death is not warranted.  The Board 
notes that neither the immediate cause of death, nor the 
underlying causes of death, were shown in service.  That is, 
aspiration pneumonia, cerebral edema and the fatal 
glioblastoma were first manifested in 1997; thus, it is clear 
that these disorders were not incurred in service.  The Board 
notes that there is medical opinion to the effect that it is 
possible that peptic ulcer disease, which was listed on the 
death certificate as a significant condition contributing to 
death, was incurred in service.  There is also medical 
opinion that peptic ulcer disease was caused by the service 
connected psychiatric disorder.  However, the VA medical 
expert who reviewed the record concluded that the peptic 
ulcer disease played no active role in the veteran's death.  
The Board finds this opinion more probative than the 
certificate of death since it is based on a review of the 
entire medical evidence of record.  Thus, the Board concludes 
that the evidence does not indicate that peptic ulcer disease 
contributed substantially or materially to the veteran's 
cause of death.  There is no medical evidence that the 
serviceconnected psychiatric disability was a factor in the 
events leading to death.  Given that the veteran's immediate 
causes of death were not incurred in service, and that there 
was no causal connection between any disorder that was shown 
in service and his death, the claim must be denied.

II.  Chapter 35 benefits.

In order to establish entitlement to Chapter 35 educational 
benefits, it must be shown that the veteran died of a 
service-connected disability, or that at the time of his 
death, the veteran had a total and permanent disability 
evaluation for service connected disability.  38 U.S.C.A. § 
3500.  In the case at hand, the veteran was service connected 
for anxiety reaction, which was rated as 50 percent disabling 
at the time of his death.  In light of the Board's decision 
with regard to the claim for service connection for cause of 
death, and given that the veteran was not rated totally and 
permanently disabled due to a service-connected disability, 
this claim must be denied.


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.

Entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35 is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

